Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), is made and entered into
as of October 22, 2019, by and between W. P. Carey Inc., a Maryland corporation
(“WPC”), and Carey Watermark Investors 2 Incorporated, a Maryland corporation
(“Recipient”). For purposes of this Agreement, WPC is sometimes referred to as a
“Service Provider.” Service Provider and Recipient are each referred to herein
individually as a “Party” and collectively as “Parties.” Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed thereto in the
Internalization Agreement (as hereinafter defined).

 

RECITALS:

 

WHEREAS, pursuant to the terms and conditions of that certain Agreement and Plan
of Merger dated as of the date hereof (the “Merger Agreement”), by and among
Recipient, Carey Watermark Investors Incorporated, a Maryland corporation
(“CWI 1”), and Apex Merger Sub LLC, a Maryland limited liability company
(“Merger Sub”), Merger Sub will merge (the “Merger”) with and into CWI 1, with
CWI 1 being the surviving company;

 

WHEREAS, in connection with the proposed consummation of the Merger, the Parties
entered into that certain Internalization Agreement dated as of the date hereof
(the “Internalization Agreement”), by and among each of the Parties, CWI 1, and
certain other parties signatory thereto;

 

WHEREAS, pursuant to the terms of the (i) CWI 1 Advisory Agreement, Advisor
provides certain advisory services to CWI 1, and (ii) CWI 2 Advisory Agreement,
Advisor provides certain advisory services to CWI 2, each of which shall
terminate following the REIT Merger Effective Time in accordance with the terms
of the Internalization Agreement; and

 

WHEREAS, Service Provider and Recipient have agreed to enter into this
Agreement, pursuant to which, from and after the Closing, Service Provider will
provide, or cause its Affiliates to provide, Recipient with certain services, in
each case on a transitional basis and subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the Parties hereto hereby agree as follows:

 

Article I
SERVICES

 

Section 1.01        Provision of Services.

 

(a)             Services. From and after the Closing, Service Provider agrees to
provide, or to cause its Affiliates to provide, the services set forth on
Exhibit A (collectively, the “Initial Services”), to Recipient for the Term (as
hereinafter defined), in each instance, on the terms and conditions set forth in
this Agreement.

 



 

 

 

(b)            Additional Services. From and after the Closing, Service Provider
agrees to provide, or to cause its Affiliates to provide, those additional
services that (i) are reasonably requested by Recipient, and agreed to by the
Service Provider, from time to time in order to operate its business in the
ordinary course, and (ii) were provided by Service Provider or one of its
Affiliates at any time during the twelve (12) month period prior to the Closing,
from time to time in order to operate the Business in the Ordinary Course (the
“Additional Services” and together with the Initial Services, the “Services”).
To the extent that the Parties agree upon the inclusion of an Additional
Service, they shall mutually determine the scope of and applicable fees for such
Additional Service, and amend Exhibit A to reflect such terms, it being
understood and agreed that the term for any such Additional Service shall not
exceed the Term. The price for each Service shall be as set forth on Exhibit A.

 

(c)             The Parties hereto acknowledge the transitional nature of the
Services. Accordingly, as promptly as practicable following the execution of
this Agreement, Recipient agrees to use commercially reasonable efforts to make
a transition of each Service to its own internal organization or to obtain
alternate third-party sources to provide the Services, and Service Provider
shall reasonably cooperate with Recipient to make such transitions or to obtain
such alternate third-party sources for provision of the Services, including,
without limitation, to the extent requested by Recipient and at Recipient’s
expense, the transition of existing third-party service providers or
subcontractors of Service Provider to Recipient.

 

(d)            The Parties hereto acknowledge and agree that in no instance
shall Service Provider be obligated to provide Services to any person other than
Recipient and its Subsidiaries. The Parties hereto further acknowledge and agree
that in no instance shall Recipient be permitted to transfer any Services to any
other person other than Recipient’s Subsidiaries.

 

Section 1.02         Standard of Service.

 

(a)             Service Provider represents, warrants and agrees that the
Services provided thereby shall be provided to Recipient in good faith, in
accordance with Law and, except as specifically provided on Exhibit A, in a
manner generally consistent with the historical provision of the Services (to
the extent applicable) and with the same standard of care, skill and diligence
as historically provided to Recipient, CWI 1 and their respective Affiliates (to
the extent applicable). Subject to Section 1.03, Service Provider agrees to
assign sufficient resources as are reasonably required to perform the Services
in accordance with the standards set forth in the preceding sentence.

 

(b)             Except as expressly set forth in Section 1.02(a) or in any
Contract entered into in connection herewith, Service Provider does not make any
representation or warranty of any kind, implied or expressed, with respect to
the Services, including, without limitation, any warranties of merchantability
or fitness for a particular purpose, all of which the Parties acknowledge are
specifically disclaimed. The Parties acknowledge and agree that this Agreement
does not create a fiduciary relationship, partnership, joint venture or
relationship of trust or agency between the Parties and that all Services are
provided by Service Provider as an independent contractor. The Parties further
agree that this Agreement does not render Service Provider an advisor to the
Company because, among other reasons, the Company's management is responsible
for directing and performing the day-to-day business affairs of the Company.

 



 2 

 

 

Section 1.03         Third-Party Service Sellers. It is understood and agreed
that Service Provider may, at its sole discretion, retain third-party service
providers to provide some of the Services to the Recipient. Service Provider
shall have the right, at its sole discretion, to hire third-party subcontractors
to provide all or part of any such Service hereunder. Service Provider shall, in
all cases, retain responsibility for the provision to Recipient of Services
performed on behalf of Service Provider by any third-party service provider or
subcontractor or by any of Service Provider’s Affiliates.

 

Section 1.04         Access to Premises; No Commingling.

 

(a)             In order to enable the provision of the Services by the Service
Providers, Recipient agrees that it shall provide to Service Provider’s and its
Affiliates’ employees and any third-party service providers or subcontractors
engaged by Service Provider to provide the Services, reasonable access during
normal business hours to the facilities, assets and books and records of
Recipient and its Affiliates, in all cases to the extent necessary for Service
Provider to fulfill its obligations under this Agreement.

 

(b)             Service Provider agrees that all of its and its Affiliates’
employees and any third-party service providers and subcontractors, when given
access to any equipment, computer, software, network or files owned or
controlled by Recipient, shall conform to the applicable policies and procedures
of Recipient concerning health, safety, confidentiality and security which are
made known to such Service Provider in advance in writing, including but not
limited to, handling material non-public information in accordance with
applicable Laws.

 

(c)             Recipient agrees that all of its and its Affiliates’ employees
and any of its third-party service providers and subcontractors, to the extent
given access to any equipment, computer, software, network or files owned or
controlled by Service Provider or its Affiliates, shall conform to the
applicable policies and procedures of such person concerning health, safety,
confidentiality and security which are made known to such Recipient in advance
in writing, including but not limited to, handling material non-public
information in accordance with applicable Laws.

 

(d)             The Service Provider shall use commercially reasonable efforts
in order to insure that no funds of Service Provider shall be commingled with
the funds of Recipient, and Service Provider shall from time to time render
reasonable and appropriate accountings to Recipient and its auditors of all cash
collections and payments made by Service Provider in Recipient's name in the
course of providing the Services.

 

Section 1.05         Relationship Managers. Each Party hereto will appoint an
individual (each, a “Relationship Manager”) who, until replaced by the
appointing Party, will serve as that Party’s representative under and during the
Term. Each Relationship Manager will (a) have overall responsibility for
managing and coordinating the performance of the appointing Party’s obligations
under this Agreement and (b) be authorized to act for and on behalf of the
appointing Party concerning all matters relating to this Agreement. Neither
Party will reassign a Relationship Manager, unless and until it provides prior
written notice to the other Party. If a Party terminates the employment of or
reassigns its Relationship Manager or its Relationship Manager resigns, dies or
becomes disabled, such Party will appoint a new Relationship Manager within
fifteen (15) days after such termination, reassignment, resignation, death or
disability.

 



 3 

 

 

Section 1.06         Certain Information. Upon the termination of any or all of
the Services in accordance with this Agreement, Service Provider shall, subject
to applicable Law and at the expense of, Recipient, use commercially reasonable
efforts to cooperate with Recipient to support any transfer of data concerning
the relevant Services to Recipient. Without limiting the foregoing, Service
Provider shall, at the expense of Recipient, deliver, or cause to be delivered,
to Recipient, within such time periods as the Parties may reasonably agree, all
information received or generated for the benefit of Recipient in connection
with the provision of the applicable Services; provided, however, that Service
Provider may retain a copy of such information to the extent that such retention
is required to demonstrate compliance with applicable Law, and such copy shall
be subject to the terms of Section 4.01.

 

Article II
TERM

 

Section 2.01         Term. Except as otherwise provided on Exhibit A with
respect to a particular Service, the term of this Agreement will commence as of
the Closing and shall continue for twelve (12) months, unless earlier terminated
in accordance with the terms of this Agreement (the “Term”).

 

Section 2.02         Expense Reimbursement.

 

(a)             In the event that Service Provider or any of its Affiliates or
any third-party service providers or subcontractors engaged by Service Provider
pursuant to the terms of this Agreement to provide Services incurs reasonable
and documented out-of-pocket expenses in connection with the provision of any
Service (such included expenses, collectively, “Out-of-Pocket Costs”), Recipient
shall reimburse Service Provider for such specified Out-of-Pocket Costs in a
manner consistent with the expense reimbursement practices under the existing
advisory agreements among the Parties. Invoices for such Out-of-Pocket Costs
shall follow the invoicing procedures set forth in this Section 2.02.

 

(b)             Service Provider shall provide Recipient, in accordance with
Section 6.01, with invoices (“Invoices”), which shall set forth in reasonable
detail, with such supporting documentation as Recipient may reasonably request
with respect to Services or Out-of-Pocket Costs, amounts payable under this
Agreement. Payments with respect to such Services or Out-of-Pocket Costs
pursuant to this Agreement shall be made within thirty (30) days after the date
of receipt of an Invoice by Recipient from a Service Provider.

 

Section 2.03        Terminated Services. Upon termination or expiration of any
or all Services pursuant to this Agreement, or upon the termination or
expiration of this Agreement in its entirety, Service Provider shall have no
further obligation to provide the applicable terminated Services (or any
Services in the case of a termination or expiration of this Agreement) and
Recipient shall have no obligation to pay any future compensation or
Out-of-Pocket Costs relating to such Services (other than for or in respect of
Services already provided in accordance with the terms of this Agreement and
received by Recipient prior to such termination or expiration).

 



 4 

 

 

Section 2.04        Invoice Disputes. In the event of an Invoice dispute in
respect of Services being provided by Service Provider hereunder, Recipient
shall deliver a written statement to Service Provider no later than ten (10)
days prior to the date payment is due on the disputed Invoice listing all
disputed items and providing a reasonably detailed description of each disputed
item. Amounts not so disputed shall be deemed accepted and shall be paid,
notwithstanding disputes on other items, within the period set forth in Section
2.02(b). The Parties shall seek to resolve all such disputes expeditiously and
in good faith. Service Provider shall continue performing the Services in
accordance with this Agreement pending resolution of any dispute.

 

Section 2.05        No Right of Setoff. Each of the Parties hereby acknowledges
that it shall have no right under this Agreement to offset any amounts owed (or
to become due and owing) to the other Party, whether under this Agreement or
otherwise, against any other amount owed (or to become due and owing) to it by
the other Party.

 

Section 2.06        Taxes. Recipient shall be responsible for all sales or use
taxes imposed or assessed as a result of the provision of Services by Service
Provider to Recipient, other than federal, state or local income taxes of
Service Provider with respect to payments made to Service Provider hereunder;
provided that each Party shall take reasonable steps to minimize the imposition
of, and the amount of, such taxes.

 

Article III
TERMINATION

 

Section 3.01         Termination for Convenience. Notwithstanding the terms of
Section 2.01, the Parties hereto acknowledge and agree that Recipient may
determine from time to time that it does not require all or some of the Services
or that it does not require such Services for the entire Term. Accordingly,
Recipient may terminate any Service, in whole and in part, upon ninety (90) days
advance written notification to the Service Providers specifying any such
determination. Upon any such partial termination, Recipient will remain liable
for all payments due with respect to such terminated Services and all
Out-of-Pocket Costs for all properly performed Services, in each case, up to the
effective date of such partial termination.

 

Section 3.02         Termination for Cause. Any Party (the “Non-Breaching
Party”) may terminate this Agreement with respect to any Service, in whole or in
part, at any time upon prior written notice to the other Parties (the “Breaching
Party”) if the Breaching Party has failed (other than pursuant to Section 3.05)
to perform any of its material obligations under this Agreement relating to such
Service, and such failure shall have continued without cure for a period of ten
(10) days after receipt by the Breaching Party of a written notice of such
failure from the Non- Breaching Party seeking to terminate such Service. For the
avoidance of doubt, non-payment by Recipient for a Service provided by Service
Provider in accordance with this Agreement which is not the subject of a
good-faith dispute shall be deemed a breach for purposes of this Section 3.02.

 

Section 3.03          Insolvency. In the event that a Party hereto shall (i)
file a petition in bankruptcy, (ii) become or be declared insolvent, or become
the subject of any proceedings (not dismissed within sixty (60) days) related to
its liquidation, insolvency or the appointment of a receiver, (iii) make an
assignment on behalf of all or substantially all of its creditors, or (iv) take
any corporate action for its winding up or dissolution, then the other Party
shall have the right to terminate this Agreement immediately by providing
written notice in accordance with Section 6.01.

 



 5 

 

 

Section 3.04        Effect of Termination. Upon termination or expiration of
this Agreement in its entirety, all obligations of the Parties hereto shall
terminate, except for the provisions of Section 2.02, Section 2.03, Section
2.04, Section 2.05, Section 2.06, this Section 3.04, Article IV, Article V and
Article VI, which shall survive any termination or expiration of this Agreement,
and except that Service Provider shall use commercially reasonable efforts to
cooperate with Recipient to provide an orderly transition of Services.

 

Section 3.05         Force Majeure. The obligations of the Service Provider
under this Agreement with respect to any Service shall be suspended during the
period and to the extent that Service Provider is prevented or hindered from
providing such Service, or Recipient is prevented or hindered from receiving
such Service, due to any of the following causes beyond such Party’s reasonable
control (such causes, “Force Majeure Events”): (i) acts of God, (ii) flood, fire
or explosion, (iii) war, invasion, riot or other civil unrest, (iv) Governmental
Order (as hereinafter defined) or Law, actions, embargoes or blockades, (vi)
action by any Governmental Authority, (vii) national or regional emergency,
(viii) strikes, labor stoppages or slowdowns or other industrial disturbances,
(ix) shortage of adequate power or transportation facilities, or (x) any other
event which is beyond the reasonable control of such Party. The Party suffering
a Force Majeure Event shall give notice of suspension as soon as reasonably
practicable to the other Party stating the date and extent of such suspension
and the cause thereof, and the Service Provider shall resume the performance of
its obligations as soon as reasonably practicable after the removal of the
cause. No Party shall be liable for the nonperformance or delay in performance
of its respective obligations under this Agreement when such failure is due to a
Force Majeure Event.

 

Article IV
CONFIDENTIALITY

 

Section 4.01         Confidentiality.

 

(a)             During the Term and thereafter, the Parties hereto shall, and
shall instruct their respective officers, employees, agents and other
representatives (collectively, “Representatives”) to, maintain in confidence and
not disclose any other Party’s financial, technical, sales, marketing,
development, personnel, and other information, records, or data, including,
without limitation, customer lists, supplier lists, trade secrets, designs,
product formulations, product specifications or any other proprietary or
confidential information, however recorded or preserved, whether written or oral
(any such information, “Confidential Information”). Each Party hereto shall use
the same degree of care, but no less than reasonable care, to protect each other
Party’s Confidential Information as it uses to protect its own Confidential
Information of like nature. Unless otherwise authorized in any other agreement
between the Parties, any Party receiving any Confidential Information of any
other Party (the “Receiving Party”) may use Confidential Information only for
the purposes of fulfilling its obligations under this Agreement (the “Permitted
Purpose”). Any Receiving Party may disclose such Confidential Information only
to its Representatives who have a need to know such information for the
Permitted Purpose and who have been advised of the terms of this Section 4.01
and the Receiving Party shall be liable for any breach of these confidentiality
provisions by such Persons; provided, however, that any Receiving Party may
disclose such Confidential Information to the extent such Confidential
Information is required to be disclosed by an order of a Governmental Authority
(a “Governmental Order”), in which case the Receiving Party shall promptly
notify, to the extent possible, the disclosing Party (the “Disclosing Party”),
and take reasonable steps to assist in contesting such Governmental Order or in
protecting the Disclosing Party’s rights prior to disclosure, and in which case
the Receiving Party shall only disclose such Confidential Information that it is
advised by its counsel that it is legally bound to disclose under such
Governmental Order. In addition, the Parties agree that each of Service Provider
and Recipient may disclose this Agreement in its public filings with the
Securities and Exchange Commission.

 



 6 

 

 

(b)             Notwithstanding the foregoing, “Confidential Information” shall
not include any information that the Receiving Party can demonstrate: (i) was
publicly known at the time of disclosure to it, or has become publicly known
through no act of the Receiving Party or its Representatives in breach of this
Section 4.01; (ii) was rightfully received from a third party without a known
duty of confidentiality; or (iii) was developed by it independently without any
reliance on the Confidential Information.

 

(c)            Upon demand by the Disclosing Party at any time, or upon
expiration or termination of this Agreement with respect to any Service, the
Receiving Party agrees promptly to return or destroy, at the Disclosing Party’s
option, all Confidential Information. If such Confidential Information is
destroyed, an authorized officer of the Receiving Party shall certify to such
destruction in writing. Notwithstanding anything contained in this agreement,
the Receiving Party may retain a copy of Confidential Information as required by
Law, as stored in its electronic backup systems or in connection with ordinary
course record retention policies and procedures.

 

(d)             Recipient shall (i) cause any of its Representatives who receive
Confidential Information relating to the business and operations of Service
Provider and its Affiliates to acknowledge in writing the obligations imposed by
this Section 4.01, and (ii) be liable for breaches of this Section 4.01 by any
of its Representatives.

 

(e)             Service Provider shall (i) cause any of its Representatives who
receive Confidential Information relating to the business and operations of
Recipient and its Affiliates to acknowledge in writing the obligations imposed
by this Section 4.01, and (ii) be liable for breaches of this Section 4.01 by
any of its Representatives .

 

Article V
LIMITATION ON LIABILITY; INDEMNIFICATION

 

Section 5.01         Limitation on Liability. In no event shall any Party have
any liability under any provision of this Agreement for any punitive,
incidental, consequential, special or indirect damages, including loss of future
revenue or income, loss of business reputation or opportunity relating to the
breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple, whether based on statute, contract, tort
or otherwise, and whether or not arising from any other Party’s sole, joint, or
concurrent negligence, strict liability, criminal liability or other fault,
except to the extent any damages have resulted from such Parties’ gross
negligence or willful misconduct in connection with any such Services, actions
or inactions. Each Party acknowledges that the Services to be provided to it
hereunder are subject to, and that its remedies under this Agreement are limited
by, the applicable provisions of Section 1.02, including the limitations on
representations and warranties with respect to the Services.

 



 7 

 

 

Section 5.02         Indemnification by Recipient. Recipient shall defend,
indemnify and hold harmless Service Provider (and each of its Affiliates and
Representatives) from and against any and all liabilities, losses, claims,
damages, assessments, fines, penalties, costs and expenses of any nature,
including reasonable attorneys’, accountants’, investigators’ and experts’ fees
and expenses (collectively, “Adverse Consequences”), incurred or suffered by it
in connection with (a) Service Provider’s, or its Affiliate’s, rendering of
Services pursuant to this Agreement, except to the extent of Service Provider’s,
or its Affiliate’s, negligence or willful misconduct, and (b) the breach of any
covenant or agreement made by Recipient under or in connection with this
Agreement. No claim for indemnification under this Section 5.02 may be brought
after the one (1) year anniversary of the termination or expiration of the last
Service provided hereunder. Recipient’s maximum liability for any action,
regardless of the form of action, whether in tort or contract, arising under
this Agreement, will be limited to the aggregate amount paid by Recipient for
Services hereunder.

 

Section 5.03        Indemnification by Service Provider. Service Provider shall
defend, indemnify and hold harmless Recipient (and each of its Affiliates and
Representatives) from and against any and all Adverse Consequences, incurred or
suffered by it in connection with (a) Service Provider’s, or its Affiliate’s,
negligence or willful misconduct in rendering Services pursuant to this
Agreement, and (b) the breach of any covenant or agreement made by Service
Provider under or in connection with this Agreement. No claim for
indemnification under this Section 5.03 may be brought after the one (1) year
anniversary of the termination or expiration of the last Service provided
hereunder. Service Provider’s maximum liability for any action, regardless of
the form of action, whether in tort or contract, arising under this Agreement,
will be limited to the amount of received by Service Provider for Services
hereunder.

 

Section 5.04         Indemnification Procedures.

 

(a)             Any Party or its Affiliates or Representatives entitled or
seeking to assert rights to indemnification under this Article V (an
“Indemnified Party”) shall give prompt written notification (a “Claim Notice”)
to the other Party from whom indemnification is sought (an “Indemnifying Party”)
which contains (i) a description and the amount or estimation thereof (the
“Claimed Amount”), if then known, of any Adverse Consequences incurred or
reasonably expected to be incurred by the Indemnified Party and (ii) a statement
that the Indemnified Party is entitled to indemnification under this Article V
for such Adverse Consequences and a reasonable explanation of the basis
therefor.

 

(b)             Within thirty (30) days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a written response
(the “Response”) in which the Indemnifying Party shall either: (i) agree that
the Indemnified Party is entitled to receive all of the Claimed Amount or (ii)
dispute that the Indemnified Party is entitled to receive any or all of the
Claimed Amount and the basis for such dispute (in such an event, the Response
shall be referred to as an “Objection Notice”). If no Response is delivered by
the Indemnifying Party to the Indemnified Party within such 30-day period, the
Indemnifying Party shall be deemed to have agreed that an amount equal to the
entire Claimed Amount shall be payable to the Indemnified Party and such Claimed
Amount shall be promptly paid to Indemnified Party.

 



 8 

 

 

(c)             In the event that the applicable Parties are unable to agree on
whether Adverse Consequences exist or on the amount of such Adverse Consequences
within the 30-day period after delivery of an Objection Notice, such Parties may
(but are not required to) petition or file an action in a court of competent
jurisdiction for resolution of such dispute.

 

(d)             In the event that the Indemnified Party is entitled or is
seeking to assert rights to indemnification under this Article V relating to a
third-party claim, the Indemnified Party shall give written notification to the
Indemnifying Party of the commencement of any action relating to such
third-party claim. Such notification shall be given promptly after receipt by
the Indemnified Party of notice of such action, shall be accompanied by
reasonable supporting documentation submitted by such third-party (to the extent
then in the possession of the Indemnified Party) and shall describe in
reasonable detail (to the extent known by the Indemnified Party) the facts
constituting the basis for such action and the amount of the claimed Adverse
Consequences, if then known; provided, however, that no delay, deficiency or
failure on the part of the Indemnified Party in so notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent the Indemnifying Party can demonstrate in writing
that the defense of such action has been materially prejudiced by such delay,
deficiency or failure. Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such action with counsel
reasonably satisfactory to the Indemnified Party; provided, however, that (i)
the Indemnifying Party may assume control of such defense only if it
acknowledges in writing to the Indemnified Party that any Adverse Consequences
that may be assessed against the Indemnified Party in connection with such
action constitute Adverse Consequences for which the Indemnified Party shall be
indemnified pursuant to this Article V, and (ii) the Indemnifying Party may not
assume control of the defense of an action (A) involving criminal liability; (B)
in which any injunction or relief other than monetary damages is sought against
the Indemnified Party; or (C) in which increased statutory, enhanced or treble
damages are sought based on willful misconduct. If the Indemnifying Party does
not so assume control of such defense, the Indemnified Party shall control such
defense at the Indemnified Party’s expense subject to reimbursement as a part of
a Claimed Amount. The party not controlling such defense (the “Non-controlling
Party”) may participate therein at its own expense; provided, however, that if
the Indemnifying Party assumes control of such defense and the Indemnified Party
reasonably concludes that the Indemnifying Party and the Indemnified Party have
conflicting interests or different defenses available with respect to such
action, the reasonable fees and expenses of counsel to the Indemnified Party
shall be considered “Adverse Consequences” for purposes of this Agreement. The
party controlling such defense (the “Controlling Party”) shall keep the
Non-controlling Party reasonably advised of the status of such action and the
defense thereof and shall consider in good faith recommendations made by the
Non-controlling Party with respect thereto. The Non-controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such action (including copies of any summons, complaint or other pleading
which may have been served on such party and any written claim, demand, invoice,
billing or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such action.
The Indemnifying Party shall not agree to any settlement of, or the entry of any
judgment arising from, any such action without the prior written consent of the
Indemnified Party, which shall not be unreasonably withheld, conditioned or
delayed. The Indemnified Party shall not agree to any settlement of, or the
entry of any judgment arising from, any such Action without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld,
conditioned or delayed.

 



 9 

 

 

Section 5.05         Exclusive Remedy. The Parties hereto agree that, except in
the case of fraud, the sole and exclusive remedies of the Parties hereto for any
losses based upon, arising out of or otherwise in respect of the matters set
forth in this Agreement or the transactions contemplated hereby are the
indemnification obligations of the Parties set forth in this Article V. The
provisions of this Section 5.05 will not, however, prevent or limit a cause of
action, prior to the valid termination of this Agreement, to obtain an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof.

 

Article VI
MISCELLANEOUS

 

Section 6.01         Notices.

 

(a)             All Invoices, notices, requests, consents, claims, demands,
waivers and other communications under this Agreement shall be in writing and
delivered in person, or sent by email or sent by reputable overnight delivery
service and properly addressed as set out in Exhibit B.

 

(b)             Any party may from time to time change its address for the
purpose of notices to that party by a similar notice specifying a new address,
but no such change shall be deemed to have been given until it is actually
received by the party sought to be charged with its contents.

 

(c)             All notices and other communications required or permitted under
this Agreement which are addressed as provided in this Section 6.01 if delivered
personally or courier, shall be effective upon delivery; if sent by email, shall
be delivered upon receipt of proof of transmission.

 

Section 6.02         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 6.03        Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 6.04         Entire Agreement. This Agreement, together with the
Internalization Agreement, constitutes the sole and entire agreement of the
Parties to this Agreement with respect to the subject matter contained herein
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event and to the
extent that there is a conflict between the provisions of this Agreement and the
provisions of the Internalization Agreement as it relates to the Services
hereunder, the provisions of this Agreement shall control.

 



 10 

 

 

Section 6.05         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Subject to the following sentence, neither
Party may assign its rights or obligations hereunder without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, Recipient may, without the prior written
consent of Service Provider, assign all or any portion of its right to receive
the respective Services to any of its Affiliates; provided, however, that such
Affiliate shall receive such Services from Service Provider in the same place
and manner as Recipient would have received such Service. No assignment shall
relieve the assigning Party of any of its obligations hereunder.

 

Section 6.06         No Third-Party Beneficiaries. This Agreement is for the
sole benefit of the Parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 

Section 6.07         Section Amendment and Modification; Waiver. This Agreement
may only be amended, modified or supplemented by an agreement in writing signed
by each Party hereto. No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

Section 6.08         Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Maryland, without giving
effect to any principles of conflicts of Law that would require the application
of the Laws of any other jurisdiction.

 

Section 6.09         Venue. Each of the Parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any other Party or its successors or assigns shall be brought and determined
in the State Court of the State of Maryland or, if such court lacks subject
matter jurisdiction, any state or federal court in the State of Maryland, and in
each case any appellate courts therefrom, and each of the Parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the Parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in Maryland, except for actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Maryland as described herein. Each of the Parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
Parties further waive any argument that such service is insufficient. Each of
the Parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in Maryland as described herein for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 



 11 

 

 

Section 6.10        Waiver of Jury Trial and Certain Damages. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING
WAIVER, (III) IT MAKES THE FOREGOING WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 6.10.

 

Section 6.11         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

Section 6.12         Representation of Counsel; Mutual Negotiation. Each Party
has had the opportunity to be represented by counsel of its choice in
negotiating this Agreement. This Agreement will therefore be deemed to have been
negotiated and prepared at the joint request, direction, and construction of the
Parties, at arm’s-length, with the advice and participation of counsel, and will
be interpreted in accordance with its terms without favor to any Party.

 

[The remainder of this page has been intentionally left blank.]

 



 12 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 



  SERVICE PROVIDER:       W. P. CAREY INC.       By: /s/ Jason E. Fox     Name:
Jason E. Fox     Title: Chief Executive Officer

 

  RECIPIENT:       CAREY WATERMARK INVESTORS 2   INCORPORATED       By: /s/
Michael G. Medzigian     Name: Michael G. Medzigian     Title: Chief Executive
Officer

 



[Transition Services Agreement]

 



 

 